Order sustaining writ of certiorari and denying motion to dismiss the same and to confirm the determination of the board of standards and appeals modified by directing that the proceeding be remitted to the board of standards and appeals with a direction to that board to pass upon the need, if any, for the imposing of any conditions with respect to the character of the alteration of the structure; and order granting application for a permit to erect an additional story to the garage modified by requiring that the proposed plans be submitted to the superintendent of buildings for approval before the issuance of a permit. As thus modified the orders áre unanimously affirmed, with fifty dollars costs and disbursements. No opinion. Present — Lazansky, P. J., Rich, Hagarty, Carswell and Seudder, JJ.